SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of August, 2011 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-FüForm 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes Noü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: 1. an announcement of 2011 interim results of China Petroleum & Chemical Corporation (the “Registrant”); 2. an announcement on proposal to issue domestic corporate bonds and proposal to issue a share convertible bonds by the Registrant; and 3. a notice of the first extraordinary general meeting for the Year 2011 of the Registrant; Each made by the Registrant on August 26, 2011. Document 1 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibilities for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a joint stock limited company incorporated in the People’s Republic of China with limited liability) （Stock Code： 386） Announcement of the 2011 Interim Results § 1
